IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50365
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DARRELL MONTEZ BROWN,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. W-99-CR-56-1
                       --------------------
                         February 13, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrell Montez Brown (Brown) appeals his conviction for

possession with intent to distribute cocaine in violation of 21

U.S.C. § 841(a).   Brown challenges the district court's denial of

his motion to suppress.   He argues the search of his vehicle was

unconstitutional because, inter alia, the trooper testified he

was not positive the odor he smelled was marijuana and because no

marijuana was found in the vehicle.

     As noted in United States v. Reed, 882 F.2d 147, 149 (5th

Cir. 1989), the distinct odor of burnt marijuana, by itself, will


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-50365
                               -2-

provide probable cause to search a vehicle.      Moreover, the

detection of the odor of marijuana justifies a search of the

entire vehicle, including locked compartments where contraband is

likely to be concealed. Id.

     As in Reed, "the resolution of this issue simply boil[s]

down to a credibility choice," and because the trooper repeatedly

testified that he believed the odor he smelled was marijuana, the

district court did not err in denying Brown's motion to suppress.

Reed, 882 F.2d at 149.

     Neither is it relevant that the trooper did not ultimately

find marijuana in the vehicle.   "It is not controlling that the

substance eventually discovered in the vehicle was cocaine, and

that no marihuana was ever found."     Id.   "It is settled that the

presence or absence of probable cause to search is not determined

by what the search does or does not ultimately reveal."      Id.

     Brown's conviction is AFFIRMED.